Citation Nr: 0511291	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  02-04 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for diabetic 
retinopathy.

3.  Entitlement to service connection for peripheral vascular 
disease.

4.  Entitlement to a compensable rating for the residuals of 
a right leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which, among other things, denied the benefits 
sought on appeal.

The Board notes that the veteran appealed the RO's June 2003 
rating decision denying entitlement to service connection for 
peripheral neuropathy in both the upper and lower 
extremities.  The RO issued a Statement of the Case in 
January 2004, but the veteran did not perfect his appeal.  As 
such, the only issues properly before the Board for appellate 
consideration are as set forth on the title page of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a verified in-service stressor 
upon which a diagnosis of post-traumatic stress disorder may 
be based.

3.  The veteran does not have diabetic retinopathy or 
peripheral vascular disease.

4.  The veteran has superficial scarring on the lower one-
third of his right leg with no evidence of pain on 
examination.




CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or as 
a consequence of active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  Diabetic retinopathy was not incurred in or as a 
consequence of active service nor was it incurred secondary 
to a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

3.  Peripheral vascular disease was not incurred in or as a 
consequence of active service nor was it incurred secondary 
to a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

4.  Criteria for a compensable rating for the residuals of a 
right leg injury have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic 
Code 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  See 38 C.F.R. 
§ 4.125(a).

Service personnel records and reports from the United States 
Center for Unit Records Research (CURR) show that the veteran 
served for approximately one year and two months in the 
Republic of Vietnam as a tractor and bulldozer operator.  He 
did not receive any awards or decorations for performing 
service in a combat zone, but unit records show that his base 
camp came under fire eleven times between September 1969 and 
April 1970, with the last mortar attack being on February 4, 
1970.  There is no record of casualties nor of any heavy 
equipment accidents during that timeframe.

The veteran's service medical records show that on February 
21, 1970, the veteran sought treatment for a right leg injury 
that had occurred on February 16, 1970, when a pole fell on 
him.  Upon discharge from service, the veteran filed an 
application for disability compensation benefits with the VA 
and indicated that he had a right leg and knee injury on 
February 16, 1970.  Upon VA examination in November 1970, the 
veteran related having injured his right leg when unloading 
telephone poles from a trailer one fell and the hooks on it 
cut his face and leg.  There was no reference made to any 
type of combat service and/or injury at that time.

VA treatment records show that the veteran has a history of 
alcohol and cocaine dependence for which he has been treated 
since 1998.  In March 1999, he entered treatment for symptoms 
of post-traumatic stress disorder, with a diagnosis being 
based upon the veteran's assertion that he participated in 
combat in Vietnam.  The veteran advised VA in April 1999 that 
his in-service stressors were related to being under fire for 
fifty-four days and overturning a crane while under fire from 
the enemy.  Upon VA examination in May 2001, the veteran 
asserted that the most traumatic incident experienced during 
service was being hit in the face with a telephone pole when 
it fell during a mortar attack.  Based on this unverified 
event, the examiner rendered an Axis I diagnosis of chronic 
post-traumatic stress disorder.

The Board fully acknowledges that the veteran's base camp 
came under fire on a number of occasions while the veteran 
served in the Republic of Vietnam.  The totality of the 
evidence, however, does not support the veteran's current 
contention that he was injured during combat.  The veteran 
has specifically related to health care professionals that he 
has nightmares of ambushes and accidents that occurred during 
service, but there is no evidence of any such event having 
happened.  In fact, the evidence most closely related in time 
to the veteran's time in service is his own assertion in 
November 1970 that he was injured when a telephone pole fell 
when unloading it from a trailer, quite a different story 
from the current assertion that the pole fell during a mortar 
attack.

It is important to note at this juncture that in the case of 
any veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign or expedition, 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary and the reasons for 
granting or denying service connection in each case shall be 
recorded in full.  See 38 U.S.C.A. § 1154(b).

Under Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995), the correct 
application 38 U.S.C.A. § 1154(b) requires a three-step, 
sequential analysis:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory 
evidence" is defined as "credible evidence that would allow 
a reasonable fact finder to conclude that the alleged injury 
or disease was incurred in or aggravated by the veteran's 
combat service."

(2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service."  

(3) Once these the first two steps are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient proof 
of service connection," even if no official record of such 
incurrence exists, unless the government can meet the burden 
of showing "clear and convincing evidence to the contrary."  

Unfortunately for the veteran, there is no evidence to 
support his contention that he engaged in combat with the 
enemy.  Even if the Board could find that because the 
veteran's base camp came under fire the veteran engaged in 
combat, the veteran has not submitted satisfactory evidence 
of an in-service injury and/or event upon which a diagnosis 
of post-traumatic stress disorder may be based.  
Specifically, the veteran's current assertion, which is 
contrary to his rendition of events in November 1970, is 
insufficient upon which to find that a stressful event 
occurred during service.  Additionally, other events 
described to health care providers, such as ambushes and 
accidents, are not shown in the unit records and/or personnel 
records to allow VA to accept the veteran's lay statements.  
Consequently, the diagnosis of post-traumatic stress disorder 
cannot be accepted and the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder must be 
denied.

Diabetic Retinopathy and Peripheral Vascular Disease

As set out above, service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in the line of duty or 
for aggravation of a preexisting injury in the active 
military, naval or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be 
granted for a disability medically shown to be proximately 
due to or the result of a service-connected disability.  See 
38 C.F.R. § 3.310(a).

The veteran has service-connected diabetes mellitus and he 
asserts that he has problems with circulation in his feet 
and problems with his eyes as a result of that service-
connected disability.  There is no medical evidence, 
however, of diabetic retinopathy or peripheral vascular 
disease during service or subsequent thereto.  And, upon VA 
examinations in 2002, the veteran was not found to have 
either disorder.

Given the evidence as outlined above, the Board finds that 
there is no diagnosis of either diabetic retinopathy or 
peripheral vascular disease.  As such, there is no 
disability upon which to grant VA compensation benefits.  
Therefore, the veteran's claims of entitlement to service 
connection for diabetic retinopathy and peripheral vascular 
disease are denied on both a direct and secondary basis.

I.  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

An April 1971 rating decision granted service connection and 
assigned a noncompensable rating under Diagnostic Code 7805 
for residuals of a right leg injury, effective from September 
1970.  The noncompensable rating has remained in effect since 
then.  Diagnostic Code 7805 provides for the assignment of 
disability evaluations based on loss of function of a 
specific body part.  The veteran requests that his disability 
be rated under Diagnostic Code 7804 because he has pain in 
the area of the scarring, without any loss of functioning in 
the right lower extremity.

The evidence of record reveals that the veteran does not 
require any treatment for complaints of pain in his right leg 
nor does he have any type of disfiguring scarring.  Upon VA 
examination in February 2002, he was found to have two well-
healed scars on the lower one-third of his right lower 
extremity with no functional impairment.  There was no 
underlying loss of tissue and no fixation of the scars to 
adjacent tissues.  Although the examiner described the 
scarring as non-tender, the veteran asserts that he has pain 
in the area of the in-service injury.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 
even when resolving all reasonable doubt in favor of the 
veteran, criteria for a 10 percent evaluation under 
Diagnostic Code 7804 are not met.  Specifically, the veteran 
has superficial scarring on the lower one-third of his right 
lower extremity with no evidence of pain on examination.  
Neither Diagnostic Code 7804 nor any other diagnostic code 
found in VA's schedule of ratings allows for the assignment 
of a compensable rating based solely upon unsubstantiated 
complaints of pain.  


38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, the veteran's reports of 
pain have been considered in conjunction with the Board's 
review of the limitation of motion diagnostic codes; however, 
absent any evidence of loss of motion and/or loss of 
function, there is no mechanism for which the Board may 
assign a compensable evaluation for the veteran's complaints.  
It is important to point out that pain is not in and of 
itself a disability.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied).  Consequently, the veteran's request 
for a compensable evaluation is denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected right leg disability and he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for his right leg disability and his 
treatment records are void of any finding of exceptional 
limitation due to right leg scarring and complaints of pain 
beyond that contemplated by the schedule of ratings.  
Consequently, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran 
and a higher evaluation is also denied on an extra-schedular 
basis.

III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 


Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions appealed were made prior to the veteran 
receiving notice of his rights and responsibilities under the 
VCAA.  The Court, however, specifically stated in Pelegrini 
II that it was not requiring the voiding or nullification of 
any AOJ action or decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
actions upon which this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in September 2002.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claims and the responsibilities of VA and the veteran in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the veteran's claims was, among other 
things, evidence that the veteran currently had a disability 
as a result of an in-service injury or disease and evidence 
that service-connected disability was more severe than 
evaluated, (2) VA would obtain relevant records from any 
Federal agency and relevant records identified by the 
veteran, and (3) the veteran is responsible for supplying VA 
with sufficient information to obtain relevant records on his 
behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The Board notes that although the 
Court in Pelegrini I and again in Pelegrini II indicated that 
there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  

The veteran was also afforded an opportunity to testify 
before an RO hearing officer and/or the Board.  Although the 
veteran initially requested a video conference before the 
Board, he withdrew that request in November 2004.  As such, 
there is no outstanding request for a hearing.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  




ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for diabetic retinopathy is denied.

Service connection for peripheral vascular disease is denied.

A compensable evaluation for the residuals of a right leg 
injury is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


